     Case 3:19-cv-01534-MEM-MCC Document 7 Filed 09/25/19 Page 1 of 2




                  UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JONATHAN BROWNLEE, III,                      :      Civil No. 3:19-CV-1534
                                             :
               Plaintiff,                    :
                                             :
      v.                                     :      (Magistrate Judge Carlson)
                                             :
MELISSA SNYDER, MONROE                       :
COUNTY CHILDREN AND YOUTH                    :
SERVS.,                                      :
                                             :
               Defendant.                    :

                                     ORDER

      The background of this order is as follows:

      The plaintiff filed this pro se complaint without paying the filing fee or

moving to proceed in forma pauperis. The plaintiff is now on notice that the failure

to pay the filing fee or move for leave to proceed in forma pauperis by October 9,

2019 may result in dismissal of this case. In the meanwhile, the plaintiff has moved

to amend the caption of his case, which initially only identified a John Doe

defendant, to name Melissa Snyder as the defendant. (Doc. 5.) This motion is

GRANTED, and the clerk will identify Melissa Snyder as the named defendant in

this action but Brownlee is reminded that his lawsuit is still subject to summary

dismissal if he fails to pay the filing fee or move for leave to proceed in forma

pauperis by October 9, 2019
                                         1
Case 3:19-cv-01534-MEM-MCC Document 7 Filed 09/25/19 Page 2 of 2




SO ORDERED, this 25h day of September 2019.



                             /s/ Martin C. Carlson
                             Martin C. Carlson
                             United States Magistrate Judge




                                2
